CLD-276                                                     NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                    No. 11-2872
                                    ___________

                              MAURICIO MATERON,
                                             Appellant

                                          v.

                    WARDEN DAVID EBBERT, Allenwood FCI
                    ____________________________________

                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                                (D.C. Civil No. 11-0648)
                     District Judge: Honorable Sylvia H. Rambo
                     ____________________________________

        Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
        or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  August 25, 2011

              Before: RENDELL, FUENTES and SMITH, Circuit Judges

                         (Opinion filed: September 28, 2011)
                                      _________

                                      OPINION
                                      _________

PER CURIAM

      Pro se appellant Mauricio Materon appeals the District Court‟s order denying his

petition for a writ of habeas corpus under 28 U.S.C. § 2241. For the reasons discussed

below, we will summarily affirm the District Court‟s judgment. See 3d Cir. L.A.R. 27.4;
I.O.P. 10.6.

       Materon is a federal prisoner. On October 12, 2010, Officer Morales observed

Materon speaking on a cellular phone in his cell. Officer Morales confiscated the phone,

and Materon was charged with possession, manufacture, or introduction of a hazardous

tool in violation of Code 108, 28 C.F.R. § 541.13, Table 3. After a hearing, the Unit

Disciplinary Committee found Materon guilty of the Code 108 offense. The Discipline

Hearing Officer (DHO) noted that Materon did not dispute that he had possessed a cell

phone, and held that this constituted a violation of Code 108. More specifically, the

DHO concluded that cell phones qualify as “hazardous tools” because they have “been

used to arrange rendezvous for escapes” and “to arrange contraband introductions.” This

interpretation, the DHO, stressed, was consistent with a memorandum issued by Warden

Donna Zickefoose.       Materon was sentenced to 30 days of disciplinary segregation,

disallowance of 40 days of good conduct time, forfeiture of 540 days of non-vested good

conduct time, and loss of various privileges.

       In April 2011, Materon filed a habeas petition pursuant to 28 U.S.C. § 2241 in the

District Court. Materon claimed that the DHO had violated his due process rights by

finding him guilty of the Code 108 offense. According to Materon, cell phones did not

qualify as “hazardous tools” under 108; rather, his conduct was punishable under only

Code 305, which prescribes less-severe penalties than Code 108. The District Court

denied Materon‟s petition, and Materon filed a timely notice of appeal to this Court.1


1
 Challenges by federal prisoners to the loss of good time credits are properly brought under §
2241, see Queen v. Miner, 530 F.3d 253, 254 n.2 (3d Cir. 2009), and a certificate of appealability
                                                2
       Federal prisoners have a liberty interest in statutory good time credits. See Vega,

493 F.3d at 317 n.4. When a prison disciplinary hearing may result in the loss of good

time credits, the prisoner is entitled to “(1) advance written notice of the disciplinary

charges; (2) an opportunity . . . to call witnesses and present documentary evidence in his

defense; and (3) a written statement by the factfinder of the evidence relied on and the

reasons for the disciplinary action.” Superintendent v. Hill, 472 U.S. 445, 454 (1985). In

addition, the disciplinary decision must be supported by “some evidence” — that is, “any

evidence in the record that could support the conclusion reached by the disciplinary

board.” Id. at 455-56.

       Materon presents a single argument — that Code 305, not Code 108, covers his

offense. Code 108 prohibits “[p]ossession, manufacture, or introduction of a hazardous

tool (Tools most likely to be used in an escape or escape attempt or to serve as weapons

capable of doing serious bodily harm to others; or those hazardous to institutional

security or personal safety; e.g., hack-saw blade).” 28 C.F.R. § 541.13, Table 3. Code

305, meanwhile, prohibits “[p]ossession of anything not authorized for retention or

receipt by the inmate, and not issued to him through regular channels.” Id.

       We agree with the District Court that Materon‟s argument lacks merit. The DHO

determined, in accordance with a memorandum issued by the warden, that cell phones

were “hazardous tools” because they could be used to facilitate escape or to engage in


is not required to appeal the denial of a federal prisoner‟s § 2241 petition, see Burkey v.
Marberry, 556 F.3d 142, 146 (3d Cir. 2009). We have jurisdiction under 28 U.S.C. § 1291 and
28 U.S.C. § 2253(a). We exercise plenary review over the District Court‟s legal conclusions and
apply a clearly erroneous standard to its findings of fact. Vega v. United States, 493 F.3d 310,
314 (3d Cir. 2007).
                                               3
other illegal activities, and thus represent “a threat to the security and orderly running of

the institution.” Therefore, the DHO concluded, Materon‟s conduct was punishable

under Code 108. This interpretation is consistent with the language of Code 108, and we

thus discern no error in the DHO‟s analysis. See Chong v. Dist. Dir., INS, 264 F.3d 378,

389 (3d Cir. 2001) (“An agency‟s interpretation of its own regulation is

„controlling . . . unless it is plainly erroneous or inconsistent with the regulation.‟”

(quoting Bowles v. Seminole Rock & Sand Co., 325 U.S. 410, 414 (1945)).

       Accordingly, we will summarily affirm the District Court‟s order denying

Materon‟s § 2241 petition. See 3d Cir. L.A.R. 27.4; I.O.P. 10.6.




                                             4